DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending (claim set as filed on 01/11/2019).

Priority
This application is a 371 of PCT/JP2018/020333 filed 05/28/2018 which has a foreign priority to JP2017-114171 filed 06/09/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/17/2019, 12/11/2019, and 12/28/2020 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.

Specification
The specification is objected to because a portion of paragraphs [0022] and [0045] are confusing and unclear, as further explained.  In the middle of paragraph [0022], the applicant wrote, “In addition, the equivalent lactic acid bacterium indicates a bacterial strain which Lactobacillus paracasei, 16S rDNA gene of which has a base sequence having 98% or more, preferably 99% or more, more preferably 100% identity with the base sequence of SEQ ID NO: 1 of 16S rDNA gene of Lactobacillus paracasei strain IJH-SONE68…”  It is confusing to state the 16S rDNA gene, which is over 1,500 nucleotides long, needs to have 98%, 99%, or 100% identity with SEQ ID NO: 1, which is 20 nucleotides long.  Similarly, in paragraph [0045], the applicant wrote, “The base sequence of the analyzed 16S rDNA had the base sequence of SEQ ID NO: 1 in Sequence Listing.” 
The Examiner believes the Applicant intended to write the equivalent lactic acid bacterium is one in which its 16S rDNA sequence has at least 98% identify with SEQ ID NO: 3, in paragraph [0022].  For paragraph [0045], the Examiner believes the Applicant intended to write the base sequence of the analyzed 16S rDNA had the base sequence of SEQ ID NO: 3 in the Sequence Listing.  One of the reasons the Examiner believes this to be true is that, in the last sentence of paragraph [0045], the Applicant stated the sequence was subjected to a homology search for taxonomic identification of the isolated strain.  It is true that 16S rDNA is used for taxonomic identification of microorganisms and, thus, it makes sense that the Applicant was referring to SEQ ID NO: 3 to identify bacteria that the instant invention encompasses.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a), Deposit of Biological Material
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the invention requires “Lactobacillus paracasei strain IJH-SONE68 (Accession No. NITE BP-02242)” as recited in claim 5. 
It is apparent that Lactobacillus paracasei strain IJH-SONE68 is required to practice the claimed invention.  As such the biological material must be known and readily available or obtainable by a repeatable method set forth in the specification, or otherwise known and readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112(a) may be satisfied by a deposit of Lactobacillus paracasei IJH-SONE68.  It is noted that Applicant has deposited biological material at a recognized depository: the specification notes that a deposit was made and accepted under the terms of the Budapest Treaty - see page 8, paragraph [0017].  What is missing, however, is a statement of assurance, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, and that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein (see MPEP 2404.01)
Claim Rejections - 35 USC §101, Subject Matter Eligibility
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because:
Claims 1-5 are directed to a product of nature without significantly more. The claims recite a naturally occurring lactic acid bacterium (this nature-based judicial exception that falls under the category of: natural phenomenon and/or law of nature) that was “isolated and identified from leaves of a fig” plant and that produces an exopolysaccharide as detailed in claim 1 (see instant specification at page 8: ¶ [0018]). This judicial exception is not integrated into a practical application because there are no additional elements to amount to significantly more than the judicial exception.
Regarding claim 6 which recites the limitation of wherein the neutral exopolysaccharide has hyaluronidase inhibitory activity, the natural strain isolated by Applicant produces an exopolysaccharide that has hyaluronidase inhibitory activity (see instant specification at page 28: Table 2). Thus, hyaluronidase inhibitory activity is a natural activity of the exopolysaccharide produced by the naturally occurring bacteria being claimed.  
Regarding claims 7 and 13-15 are directed to a product of nature without significantly more.  With respect to claim 7, Lactobacillus paracasei IJH-SONE68 exists, naturally, on fig plants (see instant specification at page 8: ¶ [0018]). Therefore, under the broadest reasonable interpretation, the naturally occurring bacteria being claimed exists in nature as a composition of itself and its immediate environment, such as the fig plant from which it was isolated and/or Claim interpretation: with respect to claims 13-15, the phrases “which is for a (an)…” is interpreted to be an intended use and when evaluating whether or not an intended use adds a limitation to the claim, the MPEP states the intended use “must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference” (MPEP 2111.02). Therefore, the intended use limitations of dependent claims 13-15 do not limit the structure of the composition in the instant case.
Regarding claims 8-11 which are directed to food, drink, functional food, beverage, fermented food, supplement, pharmaceutical, or feed compositions comprising the claimed bacteria. The specification does not limit the definition of said food, drink, functional food, beverage, fermented food, supplement, pharmaceutical, or feed compositions to a specific meaning. Thus, the broadest reasonable interpretation is a composition of the claimed bacteria and water. Both the claimed bacteria and water are naturally occurring. Therefore, claims 8-11 combine two naturally occurring items without significantly more. In other words, the combination of the claimed bacteria and water does not result in a markedly different characteristic from what occurs in nature.
Regarding claim 12 which is directed to a cosmetic composition comprising the claimed bacteria. For similar reasons above, the composition may include water. However, it is noted that Applicant discloses a cosmetic composition can be the claimed bacteria plus egg white (see instant specification at page 4: ¶ [0012], last sentence). Although, limitations from the specification are not imported into the claims, note that the claimed bacteria and egg whites are naturally occurring but the emphasis is whether the structure is markedly different.
Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (GenBank Accession #CP007122.1 (2014) - cited as NPL item 10 in the IDS submitted on 06/17/2019) as evidenced by BLAST sequence.
Regarding claims 1-6, Wang teaches Lactobacillus paracasei N1115.  Wang is silent with respect to a neutral exopolysaccharide with N-acetylglucosamines that are linked with each other via α-1,6 bond (claim 1), being derived from a fig (claim 4), and wherein the neutral polysaccharide has a hyaluronidase inhibitory activity (claim 6). Claim interpretation: Applicant discloses an equivalent lactic acid bacterium to the instant invention is one that has a 16s rDNA sequence that is 98%, 99%, and more preferably 100% identify with the 16s rDNA sequence of Lactobacillus paracasei IJH-SONE68 (see instant specification at page 9: ¶ [0022]). Lactobacillus paracasei N1115’s 16S rDNA sequence is a 100% match to the 16s rDNA gene of Lactobacillus paracasei strain IJH-SONE68, as shown in the BLAST alignment (see Wang’s page 2 and BLAST document). Therefore, though Wang is silent on the above listed properties or functions and source of isolation, Wang’s equivalent bacterium should have the same functions because of the matched sequence identity (see MPEP 2112.01).   
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
	
Claims 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-6 above, in view of Chen (Effects of Lactobacillus paracasei 01 fermented milk beverage on protection of intestinal epithelial cell in vitro, 2015).
Wang’s teachings are detailed above.  
However, Wang does not teach a composition (claim 7), a food and drink composition (claim 8), a beverage, a functional food, a fermented food, or a supplement (claim 9), a pharmaceutical composition (claim 10), or a feed composition (claim 11).  
Chen’s general disclosure is related to a milk beverage that is fermented with of L. paracasei and how that beverage protects intestinal epithelial cells (see title and abstract).  
Regarding claims 7-11, Chen teaches a fermented food and beverage, milk fermented with L. paracasei (abstract), which is a composition comprising L. paracasei.  Chen also teaches L. paracasei was shown to “elicit anti-inflammatory ability, targeting modulation of dendritic cell activities in vitro, and to ameliorate DSS-induced colitis as well as Salmonella Typhimurium infection in vivo” (first page, last paragraph).  The fermented milk taught by Chen can also be used as a feed for livestock such as pigs.
Regarding claims 13-15, as explained above, claim interpretation: these claims are interpreted to be intended uses which have been considered but do not add a structural limitation to the claims (MPEP 2111.02). As such, claims 13-15 are rejected with claim 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the L. paracasei IJH-SONE68 strain such as taught by Wang to ferment milk as taught by Chen. Doing so would amount to a simple substitution of one known element for another to obtain predictable results (MPEP 2141(III): Exemplary Rationale (B)). In view of the teachings of Wang and Chen, there would have been a reasonable expectation of success that using L. paracasei IJH-SONE68 to ferment milk as taught by Chen would allow the artisan to prepare a fermented drink and food product that has beneficial pharmaceutical effects. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1-6 above, in view of Chen as applied to claims 7-11 and 13-15 above, and further in view of Benyacoub (Immune modulation property of Lactobacillus paracasei NCC2461 (ST11) strain and impact on skin defenses, 2013) and Living Nature (Living Nature (Website, archive from Oct 2014 retrieved on 1/13/2021. <<https://www.livingnature.com/pages/healthy-skin-is-beautiful-skin>> - copy provided.)

However, Wang-Chen does not teach a cosmetic composition (claim 12).  
Benyacoub’s general disclosure is related to the immune modulation effects of Lactobacillus paracasei NCC2461 in the gut and how it benefits the skin by modulating the skin immune system and preserves skin homeostasis (see the title and abstract). 
Living Nature’s general disclosure is related to the connection between healthy skin and attractive skin, specifically that healthy skin is beautiful skin (see page 1).
Claim interpretation: the plain meaning or definition of cosmetic is “articles intended to be rubbed, poured, sprinkled, or sprayed on, introduced into, or otherwise applied to the human body...for cleansing, beautifying, promoting attractiveness, or altering the appearance” (PDF copy provided titled “FDA_Cosmetic” see bottom of p. 1 - top of p. 2). Benyacoub teaches introducing into the body an article (L. paracasei NCC2461) that promotes healthy skin (see title and abstract). Living Nature teaches healthy skin is beautiful skin (see page 1).  Therefore, Benyacoub teaches a cosmetic comprising L. paracasei. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the L. paracasei IJH-SONE68 strain to ferment milk as taught by Chen to be used as a cosmetic, as taught by the combined teachings of Benyacoub and Living Nature. The ordinary artisan would have been motivated to do so because Chen teaches milk fermented with L. paracasei provides intestinal protection effects (p. 2158, conclusion) and Benyacoub teaches L. paracasei promotes healthy skin.  In view of the L. paracasei IJH-SONE68 to ferment milk as taught by Chen would allow the artisan to prepare a fermented drink to be used as a cosmetic. 

Conclusion
	No claims were allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571)272-8357.  The examiner can normally be reached on 7:30 - 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (517) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KEVIN GREENWOOD/
Examiner, Art Unit 1657


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653